IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                          ____________________

                              No. 97-40693
                            Summary Calendar
                          ____________________

RODNEY EARL ALDRIDGE,

            Plaintiff-Appellant,

  v.

JAMES A COLLINS, ET AL.,

            Defendants,

KENNETH SULEWSKI, Captain of Segregation; JEFFREY TAYLOR,
Sergeant of Segregation; GLEN MORGAN; RUSSELL MITTASHCH,

            Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (9:94-CV-212)
_________________________________________________________________

                              June 3, 1999

Before KING, Chief Judge, and DUHE’ and PARKER, Circuit Judges.

PER CURIAM:*

       Rodney Earl Aldridge, a Texas state prisoner, appeals from

the district court’s dismissal of a portion of his civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915(d) (now

§ 1915(e)) and from a judgment for the remaining defendants

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                    1
following a jury trial.   Aldridge argues that the district court

abused its discretion by dismissing as frivolous his claims that

the evidence was insufficient to support his disciplinary

conviction and that the defendants had been deliberately

indifferent to his serious medical needs, that the magistrate

judge abused his discretion by denying Aldridge’s requests for

the appointment of counsel, that he was denied a fair trial

because he was denied the right to present certain documentary

evidence to the jury, and that the defendants’ attorney

improperly referred to issues other than Aldridge’s excessive-

use-of-force claims in the presence of the jury.

     The district court did not abuse its discretion by

dismissing as frivolous Aldridge’s claim that the evidence was

insufficient to support his disciplinary conviction because there

were facts that support the conviction.   See Gibbs v. King, 779
F.2d 1040, 1044 (5th Cir. 1986) (stating that federal courts will

not review the sufficiency of the evidence at a disciplinary

hearing and that a finding of guilt requires only “some facts” or

“any evidence at all”) (internal quotation marks omitted).

Moreover, the district court did not abuse its discretion by

dismissing as frivolous Aldridge’s claim that the defendants had

been deliberately indifferent to his serious medical needs

because Aldridge failed to demonstrate that any of the defendants

disregarded a substantial risk of serious harm to him or that

they failed to take reasonable measures to abate a known risk of

harm.   See Farmer v. Brennan, 511 U.S. 825, 847 (1994) (holding


                                 2
that a prison official may be held liable under the Eighth

Amendment “only if he knows that inmates face a substantial risk

of serious harm and disregards that risk by failing to take

reasonable measures to abate it”).   Thus, this portion of the

judgment is AFFIRMED.

     As to Aldridge’s contentions concerning the magistrate

judge’s denial of his motions for the appointment of counsel, the

magistrate judge did not abuse his discretion by failing to

appoint counsel for Aldridge because there was no showing of

exceptional circumstances.   See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982) (civil rights plaintiff has no automatic

right to appointment of counsel; appointment is appropriate only

if there are exceptional circumstances).   This portion of the

judgment is also AFFIRMED.

     As to Aldridge’s remaining contentions, because Aldridge had

the responsibility to provide a transcript to this court but did

not do so, we must dismiss the appeal with regard to Aldridge’s

claims that he was denied the use of certain evidence at trial

and that the defendants’ attorney improperly referred to other

issues in the jury’s presence.   See Richardson v. Henry, 902 F.2d
414, 416 (5th Cir. 1990) (“The failure of an appellant to provide

a transcript is a proper ground for dismissal of the appeal.”).

Although he filed two motions to obtain a transcript at the

government’s expense, these motions were denied because Aldridge

did not satisfy his burden of demonstrating that his appeal was

not frivolous and that the transcript was necessary for the


                                 3
proper disposition of the appeal.   See id. (dismissing appeal for

failure to provide transcript where defendant’s motions for

transcript at government’s expense had been denied).   Thus,

Aldridge’s appeal is DISMISSED as to these remaining issues.

     All outstanding motions are DENIED.

     AFFIRMED IN PART; DISMISSED IN PART; MOTIONS DENIED.




                                4